Citation Nr: 0624609	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

2.  Entitlement to service connection for residuals of an 
intracerebral hemorrhage, to include as secondary to the 
service connected sinusitis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 until October 
1986 and from April 1989 until April 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003 and March 2005 Rating 
Decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The issue of whether there is new and material evidence to 
reopen a claim for service connection for headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law.  
VA will notify the appellant if further action is required on 
his part.


FINDING OF FACT

Residuals of an intracranial hemorrhage were not manifested 
during service and are not causally or etiologically related 
to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for residuals 
of an intracranial hemorrhage have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 115103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in October 2004.  

The October 2004 letter requested any evidence indicating 
that the aneurysm existed from service until the present 
time.  Examples of relevant evidence were provided and 
included dates of medical treatment, lay statements, records 
and statements from service medical personnel, employment 
examinations, medical evidence from hospitals, clinics and 
private physicians, pharmacy records and insurance reports.  
The RO advised the veteran that his claim for benefits was in 
the claims file and that VA would obtain relevant federal 
records and make reasonable efforts to obtain private 
records.  The veteran was also notified of the elements of 
service connection that needed to be met to substantiate his 
claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for intracranial 
hemorrhage, specifically as secondary to his service 
connected sinusitis.  The Board finds the preponderance of 
the evidence is against the claim and the appeal is denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as brain hemorrhages, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The evidence of record demonstrates the veteran had an 
intracranial hemorrhage in September 2001.  The veteran 
underwent occipital craniotomy and ventriculostomy in 
September 2001.  Subsequently, the veteran developed 
complications, including respiratory failure, right eye 
exposure keratopathy and dysphagia.  Since the September 2001 
procedure, the veteran has been unable to ambulate and 
requires assistance for daily activities.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

The service medical records fail to document any complaints, 
treatment or diagnosis of an intracranial hemorrhage.  Nor is 
there any evidence of continuity of symptomatology.  The 
veteran's first diagnosis of intracranial hemorrhage was in 
September 2001 (i.e. over 8 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The gap in time also indicates that service connection for 
the intracerebral hemorrhage is not warranted under 
38 U.S.C.A. §§ 1112, 1137 as the hemorrhage did not occur 
within one year from separation from service.

The Board also considered whether service connection could be 
granted on a secondary basis.  In ther present case, there is 
evidence of a current diagnosis and a service connected 
disability of sinusitis.  What is missing, however, is 
competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through eduction, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran underwent a neurological VA examination in 
December 2003; however, this examination was for the purpose 
of determining the veteran's eligibility for pension and aid 
and attendance benefits.  As such, it did not provide an 
opinion as to the etiology of the intracerebral hemorrhage.  
Thus, the only nexus opinion of record is the February 2005 
VA examination.  The examiner noted that the veteran sought 
service connection for his aneurysm but opined that there was 
no relationship between sinusitis and the cerebral aneurysm.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of an October 2004 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in an October 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
intracerebral hemorrhage is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for intracerebral hemorrhage is denied.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran seeks service connection for headaches.  A review 
of the record indicates the veteran was previously denied 
service connection for headaches by rating decisions dated in 
November 1993 and October 2002.  The veteran was notified of 
the decisions and did not appeal.  The November 1993 and 
October 2002 decision represent final decisions.  38 C.F.R. 
§ 20.1103.  Therefore, the submission of "new and material" 
evidence is necessary in order to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, in Kent v. Nicholson, 20 Vet. App. 1 (2006), it was 
held that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements require to 
establish service connection that were found insufficient in 
the previous denial. 

Although the veteran received a letter of notification dated 
in December 2002 which addressed the requirements of new and 
material evidence, it did not provide specific information 
concerning the elements which were previously found 
insufficient and as such did not comply with the holding in 
Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for headaches, last denied in 
October 2002.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act, the RO/AMC will 
comply with the Kent ruling and advise the 
claimant of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the claimant.  In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were founds insufficient 
in previous denials.  38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5107 (West 2002).

2.  The RO should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations.  The RO/AMC should follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 Department of Veterans Affairs


